1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   LIT’L PEPPER GOURMET, INC.,                     CASE NO. 19cv837-LAB (AGS)
                                      Plaintiff,
12                                                   ORDER DENYING DEFENDANT’S
                           vs.                       MOTION TO DISMISS [Dkt. 4]
13
14   AIRGAS USA, LLC,
                                   Defendant.
15
16         Because Plaintiff Lit’l Pepper Gourmet has filed its First Amended Complaint,
17   Defendant Airgas USA’s pending Motion to Dismiss Lit’l Pepper’s original Complaint is
18   DENIED WITHOUT PREJUDICE AS MOOT. Dkt. 4.
19         IT IS SO ORDERED.
20   Dated: July 8, 2019
21                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
22
23
24
25
26
27
28



                                               -1-
